DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see paragraph 7, page 5, filed February 11, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn. From the bottom of page 5 through page 8 of the Remarks, Applicant argues that the amendments made to the independent claims overcome the rejections made under 35 U.S.C. 103. These arguments have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-16 has been withdrawn.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious all of the limitations of the independent claims as presently amended by Applicant. The prior art of record that utilizes pulleys to actuate elevator safety devices does not teach the limitation, “wherein the one end of the actuation wire is fixed to remain stationary relative to the elevator car frame.” Poon teaches an actuation wire that is fixed to the elevator car frame, however, it is connected by a lever that moves relative to the frame. Milstein teaches an actuating lever that is slidably connected to the elevator car frame. US 3346073 A, previously cited by the Examiner, has a pulley actuation mechanism where one end of the actuation wire is fixed to the elevator car frame, however, the fixed connection is released during an overspeed event and the end does not remain stationary relative to the frame. In the prior art the actuation wires for similar pulley systems are endless (looped so neither end is fixed) or connected to a component that is movable relative to the car frame. The current invention differs from the prior art in that the pulley itself moves while the actuation wire is held stationary on one end, allowing the upward movement of the pulley to pull the actuation wire twice the distance as the upward movement of the governor rope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654